Citation Nr: 0403143	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  02-09 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than November 20, 
1998 for a rating of total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 RO decision which granted a TDIU rating 
effective November 20, 1998.  The veteran appeals for an 
earlier effective date for the TDIU rating.  In January 2004, 
the Board granted a motion to advance the veteran's case on 
the Board's docket. 


FINDINGS OF FACT

1.  On November 20, 1998, the RO received a claim from the 
veteran which it construed as a claim for a TDIU rating.  

2.  The RO subsequently granted a TDIU rating effective from 
November 20, 1998.

3.  It is neither claimed nor shown that the veteran became 
individually unemployable from his service-connected 
disability within the year preceding the November 20, 1998 
claim.


CONCLUSION OF LAW

The criteria for an effective date prior to November 20, 1998 
for an award of a TDIU rating have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim 
an effective date prior to November 20, 1998 for a TDIU 
rating.  Pertinent records have been obtained.  The notice 
and duty to assist provisions of the law have been met.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Moreover, as the 
outcome of this case turns on the law rather than the 
evidence, the notice and duty to assist provisions of the law 
are inapplicable.  See Mason v. Principi, 16 Vet.App. 129 
(2002).

The veteran served on active duty from in the Army from 
December 1943 to January 1946.  A July 1949 RO decision 
granted service connection and a noncompensable disability 
rating for a psychoneurosis.  A June 1973 RO decision 
increased the rating for this disability to 10 percent  

The file shows that in 1974 the veteran was in a motor 
vehicle accident while working, and he sustained multiple 
injuries including blunt trauma to the stomach.  Treatment 
included surgery for a perforated stomach.  The veteran 
reportedly stopped working at that time, received worker's 
compensation for his injuries, and was also awarded Social 
Security disability benefits.

In December 1976, the RO found the veteran was permanently 
and totally disabled for non-service-connected pension 
purposes.  This was based on the effects of multiple 
disabilities, most of which were non-service-connected.  

In September 1980, the RO granted an increased rating to 30 
percent for the veteran's service-connected disability, which 
it recharacterized as hypochondriacal neurosis with 
postgastrectomy syndrome.  In August 1981, the RO granted an 
increased rating to 40 percent for service-connected 
hypochondriacal neurosis with dumping syndrome.  The RO also 
denied a TDIU rating.  In May 1984, the RO denied an 
increased rating for the service-connected disability.  In 
August 1984, the RO denied a TDIU rating.  Claims for an 
increased rating for the service-connected disability were 
denied by the RO in June and July 1990 and in November 1996.  
The veteran did not appeal any of these RO decisions.

On November 20, 1998, the RO received a letter from the 
veteran, which had been sent to and forwarded by his 
Congressman.  The RO considered this letter a request for an 
increased rating for the veteran's service-connected 
hypochondriacal neurosis with dumping syndrome.  The RO also 
construed this as an informal claim for a TDIU rating.

In May 1999, the RO granted an increased rating to 60 percent 
for service-connected hypochondrical neurosis with dumping 
syndrome, effective November 20, 1998.  This is the veteran's 
only service-connected disability.

In June 1999, the veteran filed a formal claim for a TDIU 
rating.  He said that he last worked in 1974 had been too 
disabled to work since then.

In August 1999, the RO denied a TDIU rating.  The veteran 
appealed that determination.   In February 2001, the Board 
remanded the claim for a TDIU rating.  Following additional 
development, the RO issued a decision in February 2002 which 
awarded the veteran a TDIU rating effective from November 28, 
1998.  The veteran now appeals for an earlier effective date 
for the TDIU rating.  

The veteran appears to contend that the TDIU rating should be 
granted back to 1974, when he last worked.

The Board notes that over the years the RO denied various 
claims for an increased rating for the service-connected 
disability and for a TDIU rating.  Those RO decisions were 
not appealed and thus became final.  38 U.S.C.A. § 7105.  The 
effective date for any later granted increased rating or TDIU 
rating must be determined in relation to a later filed claim.  
There was no such claim until the claim which was received by 
the RO on November 20, 1998.  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98.

In the instant case, there was no informal or formal claim 
for a TDIU rating until the claim filed on November 20, 1998.  
At that time, the veteran claimed an increased rating for his 
service-connected hypochondriacal neurosis with dumping 
syndrome.  The RO subsequently increased the rating for that 
disability from 40 percent to 60 percent, effective November 
20, 1998.  The RO also construed this as an informal claim 
for a TDIU rating.  The increased rating of 60 percent for 
the service-connected disability rendered the veteran 
eligible for consideration of a TDIU rating on a schedular 
basis.  38 C.F.R. § 4.16(a).  The veteran later filed a 
formal claim for a TDIU rating in June 1999, and he asserted 
at that time that disability prevented him from working since 
1974.  The RO granted the veteran a TDIU rating effective as 
of the November 20, 1998 claim for an increased rating (which 
was also an informal claim for a TDIU rating).  

It is neither claimed nor shown that the veteran's service-
connected hypochondriacal neurosis with dumping syndrome 
first prevented him from working on some date within the year 
preceding the November 20, 1998 claim.  Rather the veteran 
alleges that it was many years earlier that his service-
connected disability prevented gainful employment.  
Historical evidence actually shows that non-service-connected 
conditions, primarily from a 1974 work accident, prevented 
work for a number of years before his latest claim for a TDIU 
rating.

As it is neither claimed nor shown that the veteran's 
service-connected hypochondriacal neurosis with dumping 
syndrome first prevented him from working on some date within 
the year preceding the November 20, 1998 claim, the law 
provides that the effective date for the TDIU rating may be 
no earlier than the date of RO receipt of the claim on 
November 20, 1998.  The law, not the evidence, is dispositive 
of the outcome of this case.  As a matter of law, there is no 
entitlement to an effective date prior to November 20, 1998 
for the TDIU rating, being the date of RO receipt of the 
claim for the benefit.  Thus, the claim for an earlier 
effective date must be denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

An effective date earlier than November 20, 1998, for an 
award of a TDIU rating, is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



